           Case 1:64-cv-03787-LLS Document 136 Filed 07/26/21 Page 1 of 1
RIGI . L                                                  Fusoc sn,,
                                                           DOCUM E'.\ f
                                                           °iLECTRONICALLY FI.LED
UNITED STATES DISTRICT COURT
                                                            DO( · ·
SOUTHERN DISTRICT OF NEW YORK
                                                            TH.Tl ·. · ; ED:
Broadcast Music , Inc .,                                                       -------
                         Petitioner ,
                                                         18 Civ . 8749 (LLS)
                      - against -
                                                   Related to 64 Civ . 3787 (LLS)
North American Concert Promoters
                                                                  ORDER
Association ,

                           Respondent .

          The issues raised in petitioner BMI 's motion to compel

document production , non - party Ticketmaster Entertainment LLC ' s

motion to quash BMI ' s subpoena ad testificandum , and the

associated filings are resolved as follows :

          In light of the discussion at the June 30 , 2021 conference

 in this case and the Second Circuit ' s guidance that

          absent some valid reason for using a different
          measure , what retail customers pay to receive the
          product or service in question (in this case , the
          recorded music) seems to us to be an excellent
          indicator of its fair market value .

 United States v . BMI       (In re Music Choice) , 316 F.3d 189 , 195 (2d

 Cir . 2003) , non - party Ticketmaster must produce documents

 showing the total amount , including the service fee , that

 consumers paid to attend each concert since January 1 , 2014 .

          So Ordered .

Dated :     New York , New York
            July 26 , 2021
                                                   b;_.s. L. st~ta>v
                                                LOUIS L . STANTON
                                                    U. S . D. J .
